CHARLES J. SCHUCK, Judge.
This claim was presented to recover the value of a 1929 Model A Ford coach alleged to have been stolen from the claimant while parked on the road near his home in Webster county, West Virginia, by state prisoners who had escaped from a road camp located some seven miles from claimant’s home.
The hearing to determine the merits of the claim was set for July 14 of the present year, and claimant duly notified in ample time to appear and present his case. However, at the appointed time, the claimant failed to appear before the court, and the state insisting that the case should be heard, the court proceeded to hear and examine the state’s witnesses; and after such examination and hearing held the whole matter in abeyance until the claimant could have further notice of the proceedings that had taken place, and accordingly claimant was given a ten day notice to appear and offer evidence in support *252of his claim, or to show cause why he would be entitled to have the case reopened for a rehearing. Notice was duly and accordingly sent to the claimant, who, at the end of the period of time allowed, failed to appear. The court therefore makes its finding and bases its opinion upon the evidence as submitted by the state.
The automobile in question, as already stated, was evidently stolen while parked near claimant’s premises on or about the 26th day of February of the present year. On the same day several prisoners escaped from a state road camp located approximately seven miles from' claimant’s residence and home, and some time later the escaped prisoners were apprehended in Clay county in possession of an automobile which, however, was not the one in question in this case, nor did the automobile so apprehended belong to the claimant. There is not a scintilla of evidence presented anywhere in the record to show that the claimant’s automobile was stolen by the escaped prisoners, or any one of them; and in conversation with claimant (record p. 16) the witness Robinette, a state guard, testifies that claimant admitted that he could not testify or swear that the prisoners in question had stolen his car, and that because of the fact that the prisoners in question had escaped at and about the time his car was stolen, he simply assumed that they were the culprits who had committed the theft (record p. 17).
Under these circumstances no liability is shown on the part of the state or the agency involved and we therefore refuse an award and dismiss the claim.